DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 1-16 which are directed to a manner of operating the disclosed apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amasia et al. (Centrifugal microfluidic platform for rapid PCR amplification using integrated thermoelectric heating and ice-valving).
Regarding claim 1, Amasia discloses a microfluidic apparatus (Fig. 1, Fig. 2, Fig. 3) comprising:
a thermoelectrically-activated pixel array comprising a plurality of thermal pixels, each thermal pixel comprising a thermoelectric device (see: ice-valve TEs);
a microfluidic chip comprising a microfluidic channel (see: multi-layered centrifugal disc having inlet channels, outlet channels, and a PCR chamber formed therein; and comprising top and bottom layers made of transparent polycarbonate), the microfluidic channel being disposed adjacent to the thermal pixels such that thermal energy generated by the thermal pixels is received by the microfluidic channel to form a plurality of localized spots within the microfluidic channel with each localized spot corresponding to a respective thermal pixel (see: discrete temperature regions at each of the ice-valve TEs), the plurality of localized spots being visible (pg. 1194-1195/3.1. PCR chamber design, see: entire system utilizes transparent polycarbonate discs), the microfluidic channel being a tunnel or elongated void having a uniform width extending along the plurality of localized spots (Fig. 3, see: portions of the channels disposed on top of the ice-valve TEs, wherein those portions comprise a uniform width along the regions at both the ice-valve TEs); and
control circuitry electrically coupled to each of the thermal pixels (pg. 1192-1193/2.2. Hardware system design, see: PID control system), the control circuitry being configured to control thermal energy being generated by each thermal pixel to control a temperature at each localized spot within the microfluidic channel, wherein the control circuitry is configured to control a first thermal pixel to generate a first temperature at a first localized spot and control a second thermal pixel to generate a second temperature at a second localized spot, wherein the first temperature is different than the second temperature (pg. 1195/3.2. Temperature control and ice-valving, see: ice-valve TEs configured to cool at two different spots).
Regarding claim 2, Amasia further discloses each thermal pixel comprises a solid-state semiconductor device (pg. 1192-1193/2.2. Hardware system design, see: Marlow Industries, TX, USA – XLT2422-02LS and Marlow Industries, TX, USA – NL2064T-11AB; see: Technical Data Sheet for XLT2422 and Technical Data Sheet for NL2064T).
Regarding claim 3, Amasia further discloses each thermal pixel comprises a thin-film thermoelectric device (pg. 1192-1193/2.2. Hardware system design, see: Marlow Industries, TX, USA – XLT2422-02LS and Marlow Industries, TX, USA – NL2064T-11AB; see: Technical Data Sheet for XLT2422 and Technical Data Sheet for NL2064T).
Regarding claim 5, Amasia further discloses each thermal pixel is further configured to be controllable to increase or decrease the temperature at the localized spot corresponding to each thermal pixel (pg. 1195/3.2. Temperature control and ice-valving, see: ice-valve TEs configured to cool at two different spots).
Regarding claim 6, Amasia further discloses the first localized spot is adjacent to the second localized spot in the microfluidic channel (Fig. 1-3, see: ice-valve TEs); and wherein the control circuitry is configured to, via generation of  the first temperature at the first localized spot and generation of the second temperature at the second localized spot, cause and maintain a temperature gradient formed within the fluid flow in the microfluidic channel between the first localized spot and the second localized spot (pg. 1195/3.2. Temperature control and ice-valving, see: ice-valve TEs configured to cool at two different spots).
Regarding claim 7, Amasia further discloses a pump configured to generate a fluid flow within the microfluidic channel and through the plurality of localized spots (pg. 1192-1193/2.2. Hardware system design, see: centrifugal-based pump); wherein the control circuity is configured to control thermal energy being generated each thermal pixel while the pump generated fluid flow (Fig. 2, see: integrated centrifugal microfluidic system which controls pumping and valving of fluid).
Regarding claim 9, Amasia further discloses a thermoresponsive polymer is disposed on an interior of the microfluidic channel (pg. 1193/2.4. Experimental procedure, see: TAQ polymerase).
Regarding claim 10, Amasia further discloses the control circuitry is configured to control the first thermal pixel to generate the first temperature at the first localized spot, wherein the first temperature affects a wettability of the thermoresponsive polymer at the first localized spot (pg. 1195/3.2. Temperature control and ice-valving, see: ice-valve TEs configured to cool at two different spots).
Claim 11 is directed towards materials worked upon by the instantly claimed apparatus.  The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115.
Regarding claim 12, Amasia further discloses the control circuitry is configured to control the first temperature at the first localized spot to cause the first antigens to adhere to the microfluidic channel at the first localized spot, and the control circuitry is configured to control the second temperature at the second localized spot to cause the second antigens to adhere to the microfluidic channel at the second localized spot (pg. 1195/3.2. Temperature control and ice-valving, see: ice-valve TEs configured to cool;).
Regarding limitations recited in claim 12 which are directed towards materials worked upon by the instantly claimed apparatus.  The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amasia et al. (Centrifugal microfluidic platform for rapid PCR amplification using integrated thermoelectric heating and ice-valving), in view of Bulman et al. (Superlattice-based thin-film thermoelectric modules with high cooling fluxes).
Regarding claim 4, Amasia does not explicitly disclose the thin-film thermoelectric device comprises superlattice materials.
Bulman teaches an analogous thin-film thermoelectric module comprising Bi2Te3 – based superlattice materials with intended applications including DNA micro-arrays (ABSTRACT; Figure 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize Bi2Te3 – based superlattice thermoelectric modules in the device disclosed by Amasia, as taught by Bulman, to provide for more than double the cooling flux of the current state-of-the-art value (Bulman: pg. 2/col. 2/para. 2).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amasia et al. (Centrifugal microfluidic platform for rapid PCR amplification using integrated thermoelectric heating and ice-valving), in view of Neumann et al. (Design and characterization of a platform for thermal actuation of up to 588 microfluidic valves).
Regarding claim 8, Amasia does not explicitly disclose each thermal pixel is electrically coupled to the control circuitry via a trace on a substrate, wherein the control circuitry is mechanically coupled to the substrate.
Neumann teaches an analogous thermoelectric pixel array comprising a plurality of Peltier elements coupled to a microcontroller via a plurality of traces on a shared circuit board (Fig. 2).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been led by the applied references to forgo use of separate modules, along with their function and benefit, where doing so is technically feasible and would reduce cost.  See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amasia et al. (Centrifugal microfluidic platform for rapid PCR amplification using integrated thermoelectric heating and ice-valving), in view of Yang et al. (Novel developments in mobile sensing based on the integration of microfluidic devices and smartphones).
Regarding claim 13, Amasia discloses a system comprising:
an optical sensor, the optical sensor being operably coupled to an image data analysis processor configured to analyze the image data captured by the optical sensor to identify particles or attributes of particles presented in the image data (pg. 1192-1193/2.2. Hardware system design, see: imaging system captures images and compile them into a video file to examine the fluidic movement); and
microfluidic apparatus (Fig. 1, Fig. 2, Fig. 3) comprising:
a thermoelectrically-activated pixel array comprising a plurality of thermal pixels, each thermal pixel comprising a thermoelectric device (see: ice-valve TEs, thermocycling TE);
a microfluidic chip comprising a microfluidic channel (see: multi-layered centrifugal disc having inlet channels, outlet channels, and a PCR chamber formed therein), the microfluidic channel being disposed adjacent to the thermal pixels such that thermal energy generated by the thermal pixels is received by the microfluidic channel to form a plurality of localized spots within the microfluidic channel with each localized spot corresponding to a respective thermal pixel  (see: discrete temperature regions at each of the TEs); and
control circuitry electrically coupled to each of the thermal pixels (pg. 1192-1193/2.2. Hardware system design, see: PID control system), the control circuitry being configured to control thermal energy being generated by each thermal pixel to control a temperature at each localized spot within the microfluidic channel, wherein the control circuitry is configured to control a first thermal pixel to generate a first temperature at a first localized spot and control a second thermal pixel to generate a second temperature at a second localized spot, wherein the first temperature is different than the second temperature (pg. 1195/3.2. Temperature control and ice-valving, see: ice-valve TEs configured to cool; pg. 1195-1196/3.3. Thermal profile optimization, see: heating profiles for thermocycling TE); and
wherein the optical sensor is configured to capture image data at the first localized spot or the second localized spot (pg. 1192-1193/2.2. Hardware system design, see: imaging system captures images and compile them into a video file to examine the fluidic movement).
Amasia does not explicitly disclose the imaging system being configured to capture image data at a microscopic level to identify particles or attributes of particles presented in the image data at the first localized spot and the second localized spot.
Yang teaches an analogous microfluidic PCR device for detection of E. Coli, which is configured for analysis with a smartphone with a mini-fluorescence microscope to identify pathogenic nucleic acids (Fig. 6).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the device disclosed by Amasia to be optically interrogated with a smartphone with a mini-fluorescence microscope, as taught by Yang, since such a modification would have provided for improved processing speed, portability, and reduced power consumption (Yang: pg. 951-952/4.1 Genetic analysis).
Regarding claim 14, Amasia further discloses each thermal pixel comprises a thin-film thermoelectric device  (pg. 1192-1193/2.2. Hardware system design, see: Marlow Industries, TX, USA – XLT2422-02LS and Marlow Industries, TX, USA – NL2064T-11AB; see: Technical Data Sheet for XLT2422 and Technical Data Sheet for NL2064T), and wherein each thermal pixel is further configured to be controllable to increase or decrease the temperature at the localized spot corresponding to each thermal pixel (pg. 1195/3.2. Temperature control and ice-valving, see: ice-valve TEs configured to cool; pg. 1195-1196/3.3. Thermal profile optimization, see: heating profiles for thermocycling TE).
Regarding claim 15, Amasia further discloses the first localized spot is adjacent to the second localized spot in the microfluidic channel (Fig. 1-3, see: ice-valve TEs, thermocycling TE); and wherein the control circuitry is configured to control the first thermal pixel to reduce the first temperature at the first localized spot and control the second thermal pixel to raise the second temperature at the second localized spot to form a temperature gradient within the microfluidic channel between the first localized spot and the second localized spot (pg. 1195/3.2. Temperature control and ice-valving, see: ice-valve TEs configured to cool; pg. 1195-1196/3.3. Thermal profile optimization, see: heating profiles for thermocycling TE).
Regarding claim 16, Amasia further discloses a thermoresponsive polymer is disposed on an interior of the microfluidic channel (pg. 1193/2.4. Experimental procedure, see: TAQ polymerase); and wherein the control circuitry is configured to control the first thermal pixel to generate the first temperature at the first localized spot, wherein the first temperature affects a wettability of the thermoresponsive polymer at the first localized spot (pg. 1195-1196/3.3. Thermal profile optimization, see: heating profiles for thermocycling TE).

Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive.
Regarding the Applicant’s remarks directed towards the rejections under 35 U.S.C. 102, it is noted that the features upon which applicant relies (i.e., the microfluidic channel having a uniform width the entire length between the plurality of localized spots) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The broader scope defined by the instantly recited “having a uniform width extending along the plurality of localized spots” would include the device disclosed by Amasia, where the portions of the channels disposed on top of the ice-valve TEs comprise a consistent and uniform width along the regions defined by the ice-valve TEs (Fig. 3).
Regarding the Applicant’s remarks directed to a manner of operating the disclosed system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  As device disclosed by Amasia is fully capable of controlling the centrifugal pump and ice-valve TEs simultaneously and independently (Fig. 2, see: integrated centrifugal microfluidic system which controls pumping and valving of fluid), it is the position of the Examiner that the device disclosed by Amasia anticipates the scope defined by claims 7 and 6.
Regarding the Applicant’s remarks directed towards the rejections under 35 U.S.C. 103, the Examiner respectfully disagrees with the Applicant’s assertion that Amasia fails to teach or suggest optical imaging of the ice-valve TEs.  Amasia explicitly teaches an imaging system configured to monitor fluidic movement (pg. 1192-1193/2.2. Hardware system design).  The Examiner’s position that the optical monitoring of fluidic movement would include the regions defined by the ice-valve TEs, and therefore the device disclosed by modified Amasia is fully capable of performing the instantly recited functions.
The remaining arguments rely on alleged deficiencies which have been address above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J EOM/Primary Examiner, Art Unit 1797